Atkinson, Justice.
1. The sale of the realty in pursuance of the powers expressed in the security deed was not void for any reason assigned.
2. The evidence authorized the finding of the judge, to whom the case was submitted for decision without a jury, in favor of the intervenors. The court did not err in overruling the motion for a new trial, based on the general grounds. Judgment affirmed.

All the Justices concur.

Wright & Covington, and David J. Meyerhardt, for plaintiffs.
J. Q. B. Erwin and Maddox, Matthews Oioens, for defendants.